Learned, P. J.
The result of this ease illustrates the incorrectness of the order bringing in the two legatees. Section 452 of the Code authorizes the bringing in a party who has an interest in the subject, “the title to which may be in any manner affected by the judgment. ” Cases like Turner v. Conant, 18 Abb. N. C. 160, and Derham v. Lee, 87 N. Y. 599, show that the object is to bring in all parties having an interest, so that a final decision may be made. Now, in any view, there are plainly no other parties having an interest, except those who are now parties. Margaret has transferred her rights to the plaintiff, and William J, and Alfred W. are the only legatees. If, then, they were properly brought in, no reason is shown why a verdict against the signers of the note should not have been directed in favor of some one. The object of section 452 is not to enable debtors to escape paying debts, but, in a proper case, to aid in deciding to whom they shall pay. And when every person who could claim the debt is a party, the debtor should not go free. Undoubtedly, if this note was in fact wholly assets of the estate, the executrix could reclaim it if she had parted with it improperly. But until she, or some one authorized so to do, should reclaim it, it would seem that the legal title was in the party to whom it had been transferred. Of course the plaintiff must be the real party in interest; that means, the party holding the legal title. Por instance, an assignment may be fraudulent as to creditors, yet the fraudulent assignee would be competent to maintain an action on a note thus fraudulently assigned. According to the practice pursued in this ease, when an assignee, under an assignment fraudulent as to creditors, had sued on a note thus assigned, a creditor of the assignor might cause himself to be made a party defendant to that action, and the court would thereupon nonsuit the plaintiff, and thus relieve the debtor from paying any one. The mistake has been in bringing in the legatees. A general legatee is entitled at the proper time to his share in the estate, and lie is entitled to proceed against the executrix in the proper court for mismanagement. But he is not the owner of any specific part of the estate. The estate belongs to the executrix. These legatees, therefore, were not properly brought in as parties, because they had no interest in this specific note. This is easily illustrated. This executrix is personally entitled in any event to one-third. Now, if this note were much less than one-third of the estate, she might take it as her share, or as part thereof; and the legatees could claim no specific interest therein.
It may be true, as the respondents urge, that the plaintiff and the executrix are mismanaging the estate. But this action is not the place where that question is to be tried. As the signers of the note do not deny their signatures, the only question here to be tried is whether the plaintiff is the legal owner and holder. Of that his possession is prima facie, but not conclusive, evidence. These legatees are in no sense owners of the note, and show no title, or claim of title, thereto. They should not be parties. Order making legatees parties reversed, with $10 costs and printing disbursements against the guardians, and motion to make them parties denied, with $10 costs against guardian. Judgment reversed; new trial granted; costs to abide event.